 



Exhibit 10.1
 

          (CNXGAS) [l24317al2431790.jpg]     CNX Gas Corporation
4000 Brownsville Road
South Park, PA 15129-9545    
 
  phone:   412/854-6701
 
  fax:   412/854-6777
 
  e-mail:   nickdeiuliis@cnxgas.com
 
  web:   www.cnxgas.com         Nicholas J. DeIuliis
President and Chief Executive Officer

December 20, 2006
Mr. Mark D. Gibbons
108 Pinehurst Drive
Cranberry Township, PA 16066
Dear Mark:
     I am pleased to offer you the position of Senior Vice President and Chief
Financial Officer of CNX Gas Corporation.
     We believe that you will be a tremendous addition to our senior management
team. You bring the management skills, accounting background and, uniquely,
knowledge of CNX Gas that makes you ideal for this position. At the same time,
we think that this position represents a tremendous opportunity for you. We have
gotten off to a fast start in the last year as a NYSE-listed public company with
a $4+ billion market capitalization, but we are even more excited about the
future. We are accelerating the development of our large undeveloped acreage
position; the recently completed Jewell Ridge Lateral pipeline gives us
strategic options; and we continue to evaluate a stream of acquisition
opportunities. We look forward to your input into these and the many other
significant opportunities we see for the Company.
     The compensation package for this position and the more precise terms of
this offer are attached. We believe that the compensation package is very
competitive. Consistent with our Compensation Committee’s pay for performance
philosophy, you will have a significant compensation opportunity on both a
short-term and long-term basis for superior performance. If we produce value for
our shareholders, the entire management team will be well compensated.
     We look forward to your acceptance of this position. If you accept, our
Compensation Committee must formally approve your appointment. I have discussed
the matter with them and do not expect an issue, but this offer is necessarily
subject to that approval, which we will pursue promptly.



--------------------------------------------------------------------------------



 



     Please accept this offer by signing both copies of this letter, and return
one signed copy to my attention. The other copy is for your records. Of course,
if you have any questions, you should not hesitate to contact me.
     I look forward to you joining our team!

       
 
  Sincerely,
 
   
 
  /s/ Nicholas J. DeIuliis
 
   
 
  Nicholas J. DeIuliis
 
   
 
   
 
  Agreed to this 20th day of December, 2006.
 
   
 
   
 
  /s/ Mark D. Gibbons
 
   
 
  Mark D. Gibbons



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Date: December 20, 2006
PROPOSED TERMS OF EMPLOYMENT
     The following are the terms on which you will be employed by CNX Gas
Corporation.

           
Position
  Senior Vice President and Chief Financial Officer
 
         
Job Grade
  106
 
         
Base Salary
  Your initial base salary will be $250,000 per year. The base salary for this
position must be approved by the Compensation Committee of the Board of
Directors. Typically, base salaries for executive officers are reviewed in April
of each year. Your base salary is subject to change as determined by the
Compensation Committee.
 
         
Annual Short Term Incentive Compensation Opportunity (“Bonus”)
  You will be eligible to participate in the Company’s Short Term Incentive Plan
for 2007. Your bonus opportunity for 2007 will be targeted at 50% of your base
salary for achievement of 100% of the corporate and individual performance
criteria established by the Compensation Committee and the CEO.
 
         
Long Term Incentive Compensation
  You will be eligible to participate in the Company’s Long-Term Incentive
Compensation Program for the performance period from your date of hire to
December 31, 2009. Your award will have a grant date value of 250% of your base
salary, or $625,000. The number of performance share units you receive under the
program will be equal to $625,000 divided by the average closing price of a
share of CXG stock on the NYSE for the ten trading days ending on your date of
hire.
 
         
Change of Control Agreement
  You will be eligible for a standard change of control agreement, with a “2x”
multiplier.
 
         
Vacation
  You are entitled to four weeks of vacation per year.
 
         



--------------------------------------------------------------------------------



 



           
Investment (401(k)) Plan
  As an employee of CNX Gas, you will be eligible to participate in the CONSOL
Energy Investment Plan. Under that Plan, CNX Gas will match your contributions
to the Plan up to 6% of your base salary. In addition, CNX Gas will contribute
3% of your base salary to the Plan, for which no contribution on your part is
required. These contributions will be subject to IRS compensation limits.
 
         
Health and Welfare Benefits
  You will be eligible for the same health and welfare benefits to which all
similarly situated employees are entitled.
 
         
Status
  We look forward to you starting employment as soon as possible to begin the
transition to your position as Senior Vice President and Chief Financial
Officer; however, your appointment to that position will be effective only upon
the resignation of the current Chief Financial Officer from that office. Upon
your elevation to that position, you will be an executive officer of CNX Gas. As
such, be aware that all compensation paid to you will be publicly disclosed.
Further, you will be subject to certain restrictions on your ability to purchase
and sell CNX Gas common stock.
 
         
Physical Examination
  Pursuant to Company policy, your employment is conditioned upon a physical
examination, including a drug test, and a background check. We would like to
schedule a physical at your earliest convenience.
 
         
No Employment Agreement; Compensation and Benefits Subject to Change
  These terms of employment do not create any right to continued employment. You
will not have an employment agreement. The compensation and benefits described
in these terms of employment are subject to change in accordance with the
prerogatives of the Compensation Committee and the terms of the applicable
benefit plans and programs.
 
         

Your acceptance of this offer of employment on the above terms is subject to the
approval of the Board of Directors of CNX Gas Corporation and its committees
that are required to approve your appointment. Management of CNX Gas intends to
seek that approval promptly after your acceptance, but your employment will not
take effect unless and until that approval is obtained and your appointment to
the position of Senior Vice President and Chief Financial Officer will not occur
until the current Chief Financial Officer resigns from that position.